Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
American Residential Services, LLC, (ARS) appeals from the district court’s *137order affirming the bankruptcy court’s orders determining that: (1) certain payments made by the debtors to ARS constituted preferential transfers, 11 U.S.C. § 547(b) (2012), and (2) ARS could not establish defenses under either 11 U.S.C. § 547(c)(1) or § 547(c)(2) (2012). We have reviewed the record included on appeal as well as the parties’ briefs and find no reversible error. Accordingly, we affirm on the reasoning of the courts below. Sparkman v. American Residential Servs., LLC, Nos. 5:13-cv-00346-D; 09-02062-8-SWH; 09-02071-8-SWH; 11-00213-8-SWH (E.D.N.C. filed May 25, 2012; Mar. 28, 2013; Dec. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.